RE: SCHOOL BUS PURCHASING
ATTORNEY GENERAL HENRY HAS AUTHORIZED ME TO RESPOND TO YOU ON HIS BEHALF REGARDING YOUR CONCERNS RAISED ABOUT THE ABILITY OF AN IN-STATE SCHOOL BUS VENDOR BEING ABLE TO DIRECTLY SUBMIT BIDS TO A SCHOOL DISTRICT. THE FOLLOWING INFORMATIONAL LETTER IS TRANSMITTED FOR YOUR USE.
UNDER 70 Ohio St. 9-103 (1981), THE BOARD OF EDUCATION OF ANY SCHOOL DISTRICT AUTHORIZED TO FURNISH TRANSPORTATION TO SCHOOL CHILDREN MAY PURCHASE AND MAINTAIN SUITABLE VEHICLES FOR THIS USE. ALL SUCH TRANSPORTATION EQUIPMENT MUST BE CONSTRUCTED, MAINTAINED AND OPERATED IN ACCORD WITH ALL LAWS AND THE RULES GOVERNING SAME PROMULGATED BY THE STATE DEPARTMENT OF EDUCATION. 70 Ohio St. 9-104 (1981).
IN THIS REGARD, THE STATE BOARD OF EDUCATION IS AUTHORIZED TO REQUEST A PRICE LIST AND A COMPLETE DESCRIPTION AND SET OF SPECIFICATIONS OF ANY TRANSPORTATION EQUIPMENT TO BE OFFERED FOR SALE TO ANY SCHOOL BOARD OR BOARD OF EDUCATION IN THE STATE. 70 Ohio St. 9-109. THIS INFORMATION MUST INCLUDE THE FACTORY LIST PRICE. ID. THE STATE BOARD IS REQUIRED TO EXAMINE SUCH EQUIPMENT TO DETERMINE WHETHER OR NOT IT MEETS THE REQUIREMENTS OF THE NATIONAL SCHOOL BUS STANDARDS AND SUCH OTHER SPECIFICATIONS THAT THE STATE BOARD, ITSELF, MAY DETERMINE AS NECESSARY TO PROVIDE SAFE TRANSPORTATION FOR PUPILS. ID. THE STATE BOARD IS FURTHER REQUIRED TO MAKE A LIST OF THE EQUIPMENT APPROVED BY THEM AND THE MAXIMUM PRICE AT WHICH SUCH EQUIPMENT CAN BE PURCHASED, AND TO MAKE THAT LIST AVAILABLE TO ALL SCHOOL DISTRICTS AUTHORIZED TO OFFER TRANSPORTATION TO STUDENTS. ID.
LOCAL SCHOOL DISTRICTS RECEIVING ANY STATE AID FUNDS ARE THEN REQUIRED TO MAKE THEIR PURCHASES OF TRANSPORTATION EQUIPMENT FROM THE LIST SO PROVIDED ON SEALED BIDS AND AT A PRICE NOT TO EXCEED THAT FILED WITH THE STATE BOARD. ID. ANY GIVEN PURCHASE MUST BE AWARDED TO THE LOWEST AND BEST BIDDER. ID. IF ANY SUCH PURCHASES ARE NOT MADE FROM THIS LIST, OR IF THE PURCHASE PRICE EXCEEDS THE AUTHORIZED PRICE, THE STATE BOARD IS OBLIGATED TO DEDUCT FROM THE DISTRICT'S STATE AID AN AMOUNT EQUAL TO THE UNAUTHORIZED AMOUNT OF EXPENDITURE. THE STATE BOARD IS AUTHORIZED TO PROMULGATE RULES TO EFFECTUATE THIS PROVISION.
NOWHERE IN THE STATUTES IS THERE ANY REFERENCE TO A REQUIREMENT THAT WOULD PROHIBIT AN IN-STATE VENDOR FROM DIRECTLY SUBMITTING BIDS TO A LOCAL SCHOOL DISTRICT, SO LONG AS THE FORMAT INVOLVED DOES NOT RUN AFOUL OF ANY REASONABLE RULES THAT THE STATE BOARD MIGHT HAVE REGULATING THE PURCHASING REPORTING REQUIREMENTS THAT IT IS AUTHORIZED TO DEVELOP. OF COURSE, IN THE ODD INSTANCE WHERE YOU MIGHT HAVE A DISTRICT THAT RECEIVES NO STATE AID FUNDS, THESE RULES WOULD NOT BE APPLICABLE.
(MICHAEL SCOTT FERN)